DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 04/07/2022. Claims 1, 3-7, 9-10, 12-14, 16, 18 and 20 are pending with claims 2, 8, 11, 15, 17 and 19 cancelled.
Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 04/07/2022, with respect to claims 10 and 15 have been fully considered and are persuasive.  The cancelation of claims 10 and 15 renders the rejections moot.
Applicant’s arguments, see Remarks pages 7-10, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1-7, 12-15 and the 35 U.S.C. 103 rejections of claims 8-11 and 16-20 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 
 Allowable Subject Matter
Claims 1, 3-7, 9-10, 12-14, 16, 18 and 20 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "an air conditioner comprising a compressor, an outdoor heat exchanger… wherein the outdoor heat exchanger comprises: a refrigerant channel that is partitioned into a first unit channel and a second unit channel; and a plurality of separating devices, wherein each of the plurality of separating devices is located in each of the first unit channel and the second unit channel… a bypass pipe that is connected to the plurality of separating devices and the compressor suction channel… a first parallel connection channel that is connected to a first side of each of the first unit channel and the second unit channel in parallel… a second parallel connection channel that is connected to a second side of each of the first unit channel and the second unit channel in parallel… a serial connection channel that is connected to the first unit channel and the second unit channel in serial… a first distributor that is connected to the first parallel connection channel… and a second distributor that is connected to the first parallel connection channel… wherein the plurality of separating devices comprise: a first return pipe that is positioned in a middle of a plurality of first return pipes that connect adjacent refrigerant pipes among a plurality of refrigerant pipes in the first unit channel; and a second return pipe that is positioned in a middle of a plurality of second return pipes that connect adjacent refrigerant pipes among a plurality of refrigerant pipes in the second unit channel." The closest prior art of record (Cho et al. KR 1020180104416) discloses an outdoor unit including the separating devices with many of the limitations claimed, but not including the first and second return pipes in the arrangement as claimed. Although it is well known to provide parallel connection channels and distributers to control flow through the outdoor heat exchanger (Jang et al. US 2012/0118533), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the air conditioner including at least the outdoor heat exchanger and separating devices in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763